CPI AEROSTRUCTURES, INC. EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of CPI Aerostructures, Inc. (the “Company”) on Form 10-Q for the period ended June30, 2012 as filed with the Securities and Exchange Commission (the “Report”), the undersigned, in the capacities and on the date indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.the information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date:August 9, 2012 By: /S/ Edward J. Fred Name:Edward J. Fred Title: Chief Executive Officer and President Date:August 9, 2012 By:/S/ Vincent Palazzolo Name:Vincent Palazzolo Title: Chief Financial Officer
